        Case 2:19-cv-02347-AC Document 36 Filed 05/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAVAUGHN ROBINSON,                                 No. 2:19-cv-2347 AC P
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14    R. COOK,
15                       Defendant.
16

17           On April 1, 2020, the parties reached a settlement in this case and informed the court that

18   dispositional documents would be filed within 30 days. ECF No. 35. More than 30 days have

19   passed but no dispositional documents have been filed. Defense counsel will be directed to

20   submit a stipulation of dismissal or show cause why such stipulation cannot be submitted at this

21   time.

22           Accordingly, IT IS HEREBY ORDERED that, within twenty-one (21) days after the

23   filing date of this order, defense counsel shall: (1) submit a stipulation of dismissal of this case

24   pursuant to Rule 41(a)(1)(ii), OR (2) show cause why such stipulation cannot be submitted at this

25   time.

26   DATED: May 7, 2020

27

28
